Citation Nr: 1705018	
Decision Date: 02/21/17    Archive Date: 02/28/17

DOCKET NO.  10-19 961	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona


THE ISSUE

Entitlement to service connection for a low back disability. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

E. Morgan


INTRODUCTION

The Veteran had active duty service from March 1977 to March 1980.  

The appeal comes before the Board of Veterans' Appeals (Board) from an initial rating decision of the RO in Phoenix, Arizona, in July 2008.  

The Veteran initially requested a hearing before a Travel Board to be held in Phoenix, Arizona, but withdrew that request in writing in September 2011.  

The Veteran submitted additional medical evidence after the most recent Statement of the Case on March 16, 2010, and subsequent to certification of appeal to the Board the Veteran waived a review by the RO. See VBMS, December 19, 2016.


FINDINGS OF FACT

1.  The Veteran was treated for low back pain and muscle spasms in service.  

2.  A current low back disability, diagnosed variously as low back strain, lumbar segmental dysfunction, and degenerative spurring of the L4 and L5, is related to service.


CONCLUSION OF LAW

The criteria for service connection for a low back disability have been met.  38 U.S.C.A. §§ 1131, 5103, 5103A; 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307(a)(3), 3.309(a) (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran is seeking service connection for a low back disability on the basis that it was incurred during active duty service.  He contends that he had repeated low back injuries during service, and that his back pain has persisted since he was discharged from active duty. 

VA law provides that, for disability resulting from personal injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty, in the active military, naval, or air service, during a period of war, or other than a period of war, the United States will pay to any veteran thus disabled and who was discharged or released under conditions other than dishonorable from the period of service in which said injury or disease was incurred, or preexisting injury or disease was aggravated, compensation, except if the disability is a result of the veteran's own willful misconduct or abuse of alcohol or drugs.  38 U.S.C.A. § 1131 (West 2014).  

Entitlement to service connection on a direct basis requires (1) evidence of current nonservice-connected disability; (2) evidence of in-service incurrence or aggravation of disease or injury; and (3) evidence of a nexus between the in-service disease or injury and the current nonservice-connected disability.  38 C.F.R. § 3.303(a); Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied. 38 U.S.C.A. § 5107 ; Gilbert v. Derwinski, 1 Vet. App. 49   (1990). When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.

For specific enumerated diseases designated as "chronic" there is a presumption that such chronic disease was incurred in or aggravated by service even though there is no evidence of such chronic disease during the period of service.  This presumption applies to veterans who served 90 days or more during a period of war or after December 31, 1946.  In order for the presumption to attach, the disease must have become manifest to a degree of 10 percent or more within one year of separation from active duty.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307(a)(3), 3.309(a).

Where one of the enumerated chronic diseases is shown to be chronic in service (or within the presumptive period under § 3.307) so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "Chronic."  When the disease identity is established (leprosy, tuberculosis, multiple sclerosis, etc.), there is no requirement of evidentiary showing of continuity.  38 C.F.R. § 3.303(b).

Presumptive service connection for the specified chronic diseases may alternatively be established by way of continuity of symptomatology under 38 C.F.R. § 3.303(b).  Continuity of symptomatology may be shown by demonstrating "(1) that one of the enumerated diseases was noted during service or within the presumptive period; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology."  Barr v. Nicholson, 21 Vet. App. 303, 307 (2007); see also Davidson v. Shinseki, 581 F.3d 1316; Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (holding that "[w]hether lay evidence is competent and sufficient in a particular case is a factual issue to be addressed by the Board").  However, the United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that the theory of continuity of symptomatology can be used only in cases involving those conditions explicitly recognized as chronic in 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Arthritis is included among the enumerated chronic diseases. Arthritis is primarily rated on the basis of limitation of motion.  Therefore, the rating provisions addressing limitation of motion of specific joints must be considered in determining whether arthritis is manifest to a degree of 10 percent or more.  See 38 C.F.R. § 4.71a, Diagnostic Code 5003 (2016).

Service treatment records (STRs) reflect that the Veteran was seen on the following dates for lower back pain: February 28, 1978, October 1, 1978, October 17, 1978, October 18, 1978, February 28, 1979, and August 24, 1979.  In February 1978, the Veteran was seen for lower back pain he had noticed three days before being seen.  The STRs reflect that the Veteran stated his back pain "first occurred while picking up objects from the floor" but was made worse by sleeping in cots and on the floor.  The record reflects that the Veteran had muscle pain and that there was tension felt in the muscles along the Veteran's spine.  The STRs from October 1978 show the Veteran receiving treatment for his lower back on October 1, 1978, and remained overnight for treatment from October 17 to October 18, 1978.  On October 1, 1978, the Veteran was limited to no lifting over 20 lbs. and prescribed muscle relaxers and aspirin. On October 17, 1978, the record reflects moderate muscle spasms with signs of sciatic irritation on straight leg lifts.  The Veteran was admitted overnight and given heat application and a muscle relaxer.  He was discharged on October 18, 1978, to light duty.  In February 1979 the Veteran was seen for his lower back.  The record reflects he had slight tenderness to the touch and muscle spasms.  His last in-service treatment for back pain was in August 1979 and the record reflects he had left side pain for 24 hours and had a hard time sleeping.  The record reflects he had good range of motion and "slight trauma when lifting both legs on leg lifts but no trauma when lifting one leg."  He also had muscle spasms on the left side of his back.  In the six service treatment records there is consistent treatment for muscle spasms and lower left back pain.  The medical impression and treatment plans for the Veteran's back were based on their contemporaneous knowledge of seeing and examining the Veteran.  There is no examination upon discharge in the record. 

The Veteran sought treatment from private doctors more than a year following separation from service.  In May 1997, 17 years after separation, the Veteran was treated for stiffness "particularly in the lower back."  See VBMS 3/17/2008 p.12.  In July 1997 the Veteran reports lesser back pain and that he has relief with Tylenol.  There are no other private medical notes relating to low back pain or treatment from hospitals.  

A February 2009 letter from the Veteran's private chiropractor, Dr. P. S. B. (D.C.), states the following: 

 On review of Veterans service medical records for low back condition, it is my opinion that he was not diagnosed correctly and we now know his diagnosis is: Lumbar Segmental Dysfunction (739.3). 

Prognosis:
Guarded- Based on the patients history of 30+ years of episodic low back pain that started while he was active military.

Mr. Brown's records and history would indicate that this injury did occur/begin while in the military.

A March 2010 VA examination report noted review of the claims file and medical records, recited the medical history, recounted the Veteran's complaints, and conducted a physical examination.  The review of records included consideration of the STRs and the letter from Dr. P. S. B.  A contemporaneous x-ray report revealed minimal degenerative spurring of the L4 and L5.  The diagnosis was chronic low back strain, with minimal degenerative spurring.  The examiner opined that the Veteran's current diagnosis "is less likely as not caused by or a result of low back problems documented in service." The rationale for the opinion was as follows:   Review of C-file and STRs, letter of [P. S. B., D.C.], dated 2/25/2009, veteran's own reported history, physical examination and clinical experience."  The examiner further commented as follows:  

There are service treatment records documenting episodic complaints of "low back pain," but no objective diagnosis ever was made. Dr. [B]'s letter of 2/25/2009, proposes a diagnosis of "Lumbar Segmental Dysfunction" but there is no objective evidence as to how this diagnosis was made.

Additionally, a possible contributing factor to veteran's current back condition is veteran's employment history as a heavy equipment operator.

In a May 2010 letter the Veteran provided accounts of his low back pain in service, which is supported by the STRs already summarized herein, documenting multiple entries related to back pain and muscle spasm.  

The Board acknowledges that while the Veteran received treatment for low back pain in service, the evidence does not document that he complained or sought treatment for any low back symptoms until 1997, more than 17 years after separation from active duty service; and that it was there was another gap without medical documentation from about 1998 until 2009.  However, he asserts that his symptoms have been chronic and persistent since service.  The Board notes that the absence contemporaneous medical evidence cannot be the sole factor in assessing the credibility of the lay evidence describing symptoms.  Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).

Indeed, lay evidence is competent with regard to identification of a disease with unique and readily identifiable features which are capable of lay observation.  See Barr, 21 Vet. App. at 308-09.  A lay person may speak to etiology in some limited circumstances in which nexus is obvious merely through observation, such as sustaining a fall leading to a broken leg.  See Davidson, 581 F.3d at 1316; Jandreau, 492 F.3d at 1376-77.  Lay persons may also provide competent evidence regarding a contemporaneous medical diagnosis or a description of symptoms in service which supports a later diagnosis by a medical professional.  However, a lay person is not competent to provide evidence as to more complex medical questions, i.e., those which are not capable of lay observation.  Lay statements are not competent evidence regarding diagnosis or etiology in such cases.  See Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (concerning rheumatic fever); Jandreau, at 1377, n. 4 ('sometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer'); 38 C.F.R. § 3.159(a)(2).

The Veteran is competent to describe low back pain and spasm.  The STRs document such symptoms, and the recurrence or presence of such symptoms are clearly discernable by the senses of the Veteran without medical evaluation. Certainly, whether the Board finds such complaints to have persisted or been chronic over long periods of time without medical documentation reflecting their existence is a credibility question that may be addressed in connection with the other available lay and medical evidence of record.  In view of the medical evidence set forth below in conjunction with Veteran's lay statements, the Board finds the Veteran sufficiently credible with respect to having episodic back pain in the years since separation from service.  

In this regard, it is emphasized that the record includes a positive nexus opinion by  Dr. P. S. B., which opined that the Veteran's current chronic condition stemmed from the in-service injury because of the "30+ years of episodic low back pain" by history.  While this rationale is somewhat vague and lacks detail, the history does contain documentation of episodic back pain in the STRs  and in the post-service medical records from 1997-99, and then more recently starting in 2009. 

On the other hand, the March 2010 VA examiner stated that it is less likely as not that his currently diagnosed low back disability caused by or a result of low back problems documented in service.  However, the reasoning to support this opinion is inadequate.  As a rationale for the opinion, the examiner cited his review of the file, STRs, Chiropractor's opinion, veteran's own reported history, physical examination and clinical experience; but aside from citing to veteran's employment history as a heavy equipment operator as a possible contributing factor to veteran's current back condition is, it was not explained what other specific details from this information was used to formulate the opinion.  The Board acknowledges that the nature of the Veteran's employment history could be a factor in causing or aggravating his low back disability, but without more specifics, such a statement is vague and lacks probative value on its own.  Moreover, the criticism of the  "Lumbar Segmental Dysfunction" diagnosis is unexplained, particularly in light of the VA examiner's diagnosis of "chronic lumbar strain" (the symptoms of which would be consistent with the pain and spasm symptoms documented in service).  It is not apparent to the Board what differentiates these diagnoses.  More importantly, the examiner's description of the diagnosed back strain as "chronic" indicates that this is a long-term medical problem.  The examiner does not adequately explain how the "chronic" nature of the back strain could not relate back to the documented symptoms of active duty service.

In sum, there is no dispute as to the existence of a current low back disability or of low back symptoms in service; and there is a medical opinion indicating a connection between the in-service symptoms and the current disability.  Therefore, given the positive opinion by the private chiropractor and the absence of persuasive evidence to rebut that opinion, the evidence for and against the Veteran's service connection claim is at least in relative equipoise.  As such, the benefit-of-the-doubt will be conferred in the Veteran's favor, and her claim for service connection for a low back condition is granted. 38 U.S.C.A. § 5107 (b); 38 C.F.R. §§ 3.102, 3.303, 3.304(f)(3); Gilbert, 1 Vet. App. at 53-56.


ORDER

Service connection for a low back disability is granted.



____________________________________________
JONATHAN B. KRAMER 
Veterans Law Judge, Board of Veterans' Appeals






Department of Veterans Affairs


